CARLTON, J.,
dissenting:
¶ 11. I respectfully dissent from the majority’s opinion. I would affirm the circuit court’s decision.
¶ 12. James Ratcliff pled guilty in 2006, and his sentence included a banishment clause specifying the limited area of banishment as the counties in that judicial district: Forrest, Perry, and Lamar Counties in Mississippi.1 The order also specified the time period for the banishment as the entirety of his suspended sentence. Ratcliff raised no objection to his sentence at the time of sentencing.
¶ 13. In this case, the circuit court considered the factors required to support the banishment provision as provided by Cobb v. State, 437 So.2d 1218, 1220-21 (Miss.1983). See also McCreary v. State, 582 So.2d 425, 427 (Miss.1991). However, the circuit court did not include on-the-record factual findings of its analysis of the correlation of the Cobb factors as required by Mackey v. State, 37 So.3d 1161, 1167 (¶ 23) (Miss.2010).2 Ratcliff pled guilty in 2006; however, Mackey did not establish the factual-basis requirement until 2010.3 I re*1062spectfully submit that the factual-basis requirement as a procedural safeguard, which was set forth in Mackey, should not be applied retroactively in this particular case since the banishment was limited to a defined geographical area and specified time. Also, Ratcliff pled guilty, raising no objection to his sentence when it was imposed.
¶ 14. In conclusion, Ratcliff has failed to show that he suffered a violation of any constitutionally protected right or that public policy was violated by the limited banishment where the circuit court acknowledged consideration of the Cobb factors.4

. In McCreary v. State, 582 So.2d 425, 427-28 (Miss.1991), the Mississippi Supreme Court established that banishment from the entire state violated public policy. See Miss.Code Ann. § 47-7-35(l)(g) (Rev.2011).


. See Owens v. Kelley, 681 F.2d 1362, 1370 (11th Cir.1982) (acknowledging condition of probation not invalid because the condition affects a protected constitutional right).


. See Means v. State, 43 So.3d 438, 444 (¶ 20) (Miss.2010) (recognizing that only recently *1062the supreme court imposed the affirmative duty to analyze the Cobb factors on the record).


. Compare the facts of this case with Watts v. Brewer, No. 2:09cv122-KS-MTP, 2012 WL 1301261, at *6-8 (S.D.Miss. Mar.16, 2012).